Citation Nr: 0100864	
Decision Date: 01/12/01    Archive Date: 01/17/01

DOCKET NO.  95-37 181A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD) for the period prior to 
November 14, 1998.

2.  Entitlement to an evaluation in excess of 70 percent for 
post-traumatic stress disorder (PTSD) from November 14, 1998.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
viral infection, currently claimed as encephalitis.

4.  Entitlement to service connection for arthritis of the 
back and hips.

5.  Entitlement to an effective date earlier than November 
14, 1998, for the grant of a total rating based on individual 
unemployability (TDIU).





REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to January 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from October 1994, April 1998 and February 2000 
rating decisions of the Department of Veterans Affairs (VA) 
regional office (RO) in Manchester, New Hampshire.  In the 
October 1994 rating decision the RO denied the veteran's 
claim for service connection for rheumatoid arthritis.  In 
the April 1998 rating decision the RO granted service 
connection for PTSD assigning a 50 percent rating, denied 
service connection for arthritis of the back and hip, and 
denied the veteran's application to reopen a claim for 
service connection for residuals of a viral infection, 
currently claimed as encephalitis.  In the February 2000 
rating decision the RO granted the veteran's claim for a 
total rating based on individual unemployability and assigned 
an effective date of November 14, 1998.  The veteran appeals 
the effective date assigned with respect to this issue.

The issues of an increased rating for PTSD, entitlement to 
service connection for arthritis of the back and hips and an 
effective date earlier than November 14, 1998, for a total 
rating based on individual unemployability are deferred 
pending completion of the development being sought in the 
remand below.



FINDINGS OF FACT

1.  In a September 1993 decision the RO denied service 
connection for a viral infection; this decision is final.

2.  Evidence added to the record since the September 1993 
decision is not cumulative or redundant, is relevant and 
probative, and, when viewed in conjunction with the evidence 
previously of record is so significant that it must be 
considered in order to fairly decide the merits of the case.


CONCLUSION OF LAW

Evidence received since the September 1993 RO decision 
denying service connection for a viral infection is new and 
material; and the veteran's claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran was noted to have normal findings at his pre-
enlistment examination in December 1966.  

At his separation examination in November 1970, the veteran 
likewise had normal findings.  The examination report is 
devoid of any reference to a viral infection.

In February 1985 the veteran was admitted to a private 
hospital complaining of chest pain.  His medical history as 
noted on a history summary sheet was 

remarkable for occasional low back pain and history of amebic 
dysentery in service.  The veteran was discharged with a 
diagnosis of chest pain of uncertain etiology; myocardial 
infarction ruled out.

In December 1992 the veteran filed a claim for service 
connection for a number of disabilities including a viral 
infection.  He said that the viral infection developed 
between 1969 to 1970.

At a VA examination in January 1993, the veteran complained 
of pain and stiffness in his muscles and joints including the 
lower and mid back.  He said that the muscle and joint pain 
had been occurring off and on for the past several years and 
started with the "flu".  The examiner noted that the 
veteran had been evaluated by a private rheumatologist who 
diagnosed the problem as fibromyalgia.  In regard to the 
digestive system, the examiner noted that the veteran had a 
history of amebic dysentery in service.  He diagnosed the 
veteran as having fibromyalgia syndrome and history of amebic 
dysentery.  

At another VA examination in January 1993, the veteran 
reported that he had had several episodes of dysentery. 

In a September 1993 rating decision the RO denied the 
veteran's claim for service connection for fibromyalgia, 
dysentery, and a viral infection.

In November 1995 the RO received a statement from the veteran 
who described an incident where, after being medivaced, he 
went to his barracks and passed out in the shower urinating 
blood.  He said that a captain told him that he was sure the 
veteran had malaria and that he had lost about 30 pounds.  He 
said that he was jaundiced and that the blood tests were not 
conclusive, but that he had had some type of viral illness.  
He said that he was medivaced back to Clark Air Force Base 
for a Pension Board Evaluation and that the captain 
recommended a 50 percent disability.

In a July 1997 letter from the veteran to his state senator, 
he said that when he was medivaced from Vietnam he was 
diagnosed as having viral encephalitis and that the 

episodes began two years earlier in the Philippines.  He said 
that his viral symptoms of jaundice, weakness, severe stomach 
and visceral pain also occurred in Taiwan and Grand Forks, 
South Dakota.  He said that he had gone to sick call and 
received treatment.  He said that his viral symptoms recurred 
in the late 1970s and again in 1988.

In an August 1997 statement the veteran said that he has been 
ill for most of the past year and under treatment at a VA 
hospital for conditions that include post-viral connective 
tissue disease.

In an April 1998 rating decision the RO denied the veteran's 
application to reopen a claim for service connection for a 
viral infection.

In November 1998 the RO received medical records from the 
Social Security Administration.  Such records include a 
September 1994 VA progress note assessing the veteran as 
having overall chronic body aches/myalgia.

A VA PTSD examination report dated in November 1998 contains 
a diagnosis of post viral syndrome.

In August 1999 the veteran underwent a private psychiatric 
evaluation and was diagnosed as having encephalitis times 
three and viral ectasia related to encephalitis.

In September 1999 the RO received a private psychological 
report dated in March 1994 wherein the psychologist stated 
that he agreed with Dr. Ruel and other physicians that the 
veteran's physical symptoms fit a diagnosis of fibromyalgia 
and that chronic fatigue syndrome was another possibility.

In February 2000 the RO continued to deny the veteran's 
application to reopen a claim for service connection for 
residuals of viral infection, claimed as viral encephalitis.



II.  Legal Analysis

The veteran's initial claim for service connection for a 
viral infection was denied by the RO in September 1993.  The 
veteran did not appeal this decision and it is final. 
38 C.F.R. §§ 20.200, 20.1103 (1999).  In order to reopen a 
finally disallowed claim, new and material evidence must be 
submitted since the last final disallowance of the claim.  
38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140 
(1990); Evans v. Brown, 9 Vet. App. 273 (1996).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Hodge v. West, 155 F.3d 
1356, 1359 (Fed. Cir. 1998).  

In the instant case, additional evidence has been submitted 
since the September 1993 rating decision that has not been 
previously considered and which bears directly and 
substantially upon the issue of service connection for 
residuals of a viral infection, currently claimed as 
encephalitis.  More specifically, a September 1997 VA PTSD 
examination report contains a diagnosis of postviral 
syndrome, and an August 1999 private psychiatric evaluation 
report contains diagnoses of encephalitis times three and 
viral ectasia related to encephalitis.  This additional 
evidence is relevant to the veteran's claim for service 
connection for residuals of a viral infection, currently 
claimed as encephalitis, and is so significant that it must 
be considered in order to fairly decide the merits of this 
claim.  Hodge, supra.  Having determined that new and 
material evidence has been added to the record since 
September 1993, this claim is reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.356.




ORDER

The application to reopen a claim for service connection for 
residuals of a viral infection, currently claimed as 
encephalitis, is granted, and this claim is subject to 
further action as discussed in the remand below.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist and 
inform, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curium order), 
which held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In view of the significant change in law as outlined above, 
the following claims require further development as 
described.

Residuals of a Viral Infection

The veteran's available service medical records consist of 
his enlistment and separation examination reports as well as 
one service medical record dated in January 1971.  It view of 
these scant records and the veteran's claim of having 

received treatment on more than one occasion in service for a 
viral infection, it appears that his service medical records 
may be incomplete.  This is especially so in view of a 
notation made by the National Personnel Records Center in 
January 1993 that additional medical records had been 
forwarded to the RO in December 1971.  It is also interesting 
to note that the only service medical records requested by 
the RO in December 1992 was the veteran's separation physical 
examination report.  Accordingly, the RO should make a 
supplemental request to the National Personnel Records Center 
(NPRC) for additional service medical records.  The RO should 
acknowledge to the NPRC the records that it received and 
specify the additional records required. Veterans Claims 
Assistance Act of 2000, Pub. L. 106-475, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C.A. § 5103A(c)).  
See also Hayre v. West, 188 F. 3d 1327, 1331-1332 (Fed. Cir. 
1999).

In a letter addressed to the veteran's senator in July 1997, 
the veteran reported that he experienced viral symptoms in 
service in Vietnam, the Philippines, Taiwan and Grand Forks, 
North Dakota.  He also reported that the men who worked on 
the crews with him could confirm the events and that "crew 
members and shop personnel were of the illness".  He 
indicated that he knew the names of these individuals and 
their home of record.  In view of this information and the 
fact that the veteran's reported viral illness is not 
documented in his available service medical records, he 
should be given the opportunity to provide statements from 
some of his fellow servicemen confirming the illness.  This 
is in fulfillment of VA's duty to inform the veteran of the 
evidence necessary to substantiate his claim. Veterans Claims 
Assistance Act of 2000, Pub. L. 106-475, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C.A. § 5103(a)). 

In addition, although the record contains two post-service 
examination reports (one VA and one non-VA) reflecting 
diagnoses of postviral syndrome, encephalitis times three and 
viral ectasia related to encephalitis (dated in September 
1997 and August 1999 respectively), it is uncertain whether 
these diagnoses are based solely on the veteran's reported 
history.  This uncertainty stems from the fact that these 
diagnoses are noted on psychiatric examination reports, 
reports that are devoid of any physical 

findings or noted test results.  Thus, in order to more fully 
assess the nature, extent, symptomatology and etiology of the 
veteran's claim for residuals of a viral infection, he should 
be afforded a thorough and contemporaneous VA examination. 
Veterans Claims Assistance Act of 2000, Pub. L. 106-475, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C.A. 
§ 5103A(d)).  In conjunction with the examination, it is 
essential that the examining VA physician have the veteran's 
claims file to review so that the evaluation will be a fully 
informed one. 

The veteran also stated in the September 1997 letter to his 
senator that he was treated by a rheumatologist, Dr. Nayan 
Kothari, for viral symptoms from 1988 to 1992.  An attempt 
should be made to obtain Dr. Kothari's records along with any 
other pertinent medical records that are not already in the 
claims file.  Veterans Claims Assistance Act of 2000, Pub. L. 
106-475, 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C.A. § 5103A(b)). 

Arthritis of the Back and Hips

The veteran contends that he has back and hip arthritis as a 
result of a rocket blast injury in service.  In view of the 
absence of any indication of a rocket blast injury in the 
currently available service medical records, the RO should 
refer to this alleged incident when making a supplemental 
request to the NPRC for additional service medical records.  
See Hayre, supra.  In addition, the veteran should be given 
the opportunity to provide alternate evidence showing that 
the incident occurred, to include statements from fellow 
servicemen who witnessed the incident.  This is in accordance 
with VA's duty to inform the veteran of the evidence 
necessary to substantiate his claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. 106-475, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C.A. § 5103(a)).  
Also, since the veteran contends that this injury occurred as 
a result of an enemy attack, the RO must consider the 
application of 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) 
with respect to combat veterans.  See Dambach v. Gober, 223 
F. 3d. 1376 (Fed. Cir. 2000).


Development is also warranted in this matter by way of a VA 
examination in order to obtain a medical opinion addressing 
the nature and etiology of the veteran's arthritis.  Veterans 
Claims Assistance Act of 2000, Pub. L. 106-475, 114 Stat. 
2096 (2000) (to be codified as amended at 38 U.S.C.A. 
§ 5103A(d)).  Again, it is essential that the examining VA 
physician have the veteran's claims file to review so that 
the evaluation will be a fully informed one.  In addition, 
private hospital records dated in February 1995 indicate that 
the veteran had a history of arthritis and had been treated 
periodically by Dr. Schlegelmilch.  Dr. Schlegelmilch's 
records and any other pertinent records regarding this 
disability should be obtained.. Veterans Claims Assistance 
Act of 2000, Pub. L. 106-475, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C.A. § 5103A(b)).

PTSD

The veteran disagrees with the 50 percent rating assigned for 
his PTSD prior to November 14, 1998, and the 70 percent 
rating assigned from November 14, 1998, and contends that 
this disability alone entitles him to a 100 percent rating.  

As has already been noted, it is essential that all available 
relevant evidence be obtained and reviewed before a fully 
informed decision can be made in any given claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. 106-475, 114 Stat. 
2096 (2000) (to be codified as amended at 38 U.S.C.A. 
§ 5103A(b)).  There appears to be outstanding medical records 
pertaining to the veteran's psychiatric disability that have 
not as yet been requested or obtained.  More specifically, an 
August 1999 private psychiatric evaluation report from 
Monadnock Family Services notes that the veteran had been 
receiving group therapy at that facility with Daron Friedman, 
MA, since 1992.  Although the record contains a copy of a 
letter written by Mr. Friedman to a state senator regarding 
the veteran's condition, the claims file is devoid of the 
actual therapy records.  Such records could be supportive of 
the veteran's claim and should be obtained.  Id.  There is 
also a notation on a VA Hospital Discharge Summary in 
November 1999 that the veteran was to see a therapist from 
the National Vet Center for one-to-one counseling.  There is 
no record of such counseling on file.  Additionally, a 
January 2000 VA examination 

report notes that the veteran attended regular psychotherapy 
sessions with Jessica Hamblen.  Here again, no such treatment 
records on file.  Accordingly, an attempt should be made to 
obtain these noted records so that the severity of the 
veteran's PTSD can be adequately assessed.  Id.  

Such additional records may be especially significant in this 
case in light of the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Fenderson.  In that 
case, the Court held that where, as here, the veteran 
challenges the initial evaluation assigned immediately 
following the grant of service connection, VA must assess the 
level of disability from the date of initial application for 
service connection and determine whether the level of 
disability warrants the assignment of different disability 
ratings at different times over the life of the claim, a 
practice known as "staged rating."  Id. at 126.

Earlier Effective Date for Grant of TDIU

In light of the additional development that is being 
requested in regard to the above-noted pending issues, 
particularly the claim for an increased rating claim for 
PTSD, a determination in regard to an earlier effective date 
for the RO's grant of a TDIU must be deferred.  This is 
because a decision as to these currently pending claims could 
significantly impact the outcome of the TDIU claim.  

Based on the foregoing, this case is REMANDED to the RO for 
the following action:

1.  The RO should make a supplemental 
request to the National Personnel Records 
Center for the veteran's complete service 
medical records.

2.  The RO should ask the veteran to 
identify (names, addresses, dates) all 
sources (VA or non-VA) of treatment for a 
viral infection, arthritis and PTSD since 

service.  The veteran should specifically 
be asked to provide additional detailed 
information regarding treatment with Dr. 
Naythan Rothani, Dr. Schlegelmilch, and 
psychotherapist Jessica Hamblen.  The RO 
should then directly contact the sources 
and obtain all medical records that are 
not already on file, following the 
procedures of 38 C.F.R. § 3.159 (2000).  
Such records should include the actual 
therapy records conducted by Daron 
Friedman, MA, at Monadnock Family 
Services.

3.  The RO should have the veteran 
undergo a VA examination to determine the 
presence, nature, etiology and 
symptomatology of a viral infection.  Any 
tests deemed appropriate should be 
conducted.  The examiner should be asked 
to opine as to whether it is at least as 
likely as not that any viral infection 
detected had its onset in service.  The 
claims folder including a copy of this 
remand should be provided to and reviewed 
by the examiner prior to the examination.  
The examiner should provide the reason(s) 
for his or her opinion.  

4.  The RO should have the veteran 
undergo a VA examination to determine the 
nature and etiology of his claimed 
arthritis of the back and hips.  Any 
tests deemed appropriate should be 
conducted.  The examiner should be asked 
to opine as to whether it is at least as 
likely as not that any such arthritis had 
its onset in service and is the result of 
trauma.  The claims folder including a 
copy of this remand should be provided to 
and reviewed by the examiner prior to the 
examination.  The examiner should provide 
the reason(s) for his or her opinion.  

5.  The RO should thereafter readjudicate 
the claims for service connection for 
residuals of a viral infection and 
arthritis of the back and hips as well as 
the claim for an increased rating claim 
for PTSD.  With respect to service 
connection for arthritis of the back and 
hips, the RO should consider the 
provisions of 38 U.S.C.A. § 1154(b) and 
38 C.F.R. § 3.304(d) regarding combat 
veterans.  With respect to the claim for 
an increased rating for PTSD, the RO 
should determine whether staged ratings 
are appropriate in light of the Court's 
decision in Fenderson.  The RO should 
then proceed to readjudicate the claim 
for an effective date earlier than 
November 14, 1998, for a total rating 
based on individual unemployability.  If 
any decision remains adverse to the 
veteran, he and his representative should 
be issued a Supplemental Statement of the 
Case which provides the veteran with an 
adequate recitation of the applicable 
laws and regulations, and a reasonable 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action unless otherwise 
notified.  He has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purpose of this REMAND is to obtain additional 
information and to ensure due process of law.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	C. W. Symanski
	Member, Board of Veterans' Appeals

 



